Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 17 is objected to because of the following informalities:  In claim 17, the dependency of the claim needs to be changed from claim 18 to claim 16 as the term ‘the communication management resource’ is originally cited in its parent claim 16. Appropriate correction is required.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-5, 7-9, 11-20, 22-24 and 26 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Dhillon et al. (US Pub. No: 2020/0187098 A1).
	Regarding claim 1, Dhillon et al. teach a method (see Abstract and Fig.6) comprising: receiving a request for allocation of a wireless channel from customer premises equipment at a communication management resource, the request conveyed through a wireless base station (see Fig.6 and para [0119] wherein communicating (via communications 106) a respective request from the customer premises equipment 121 over the wireless communication link 327 through the wireless base station to the spectrum access system 160, is mentioned); at the communication management resource, receiving channel selection information from the wireless base station (see para [0119] wherein the customer premises equipment 121 requests use of the wireless channel #1 over the wireless communication link 327 through the wireless base station and the request includes allocated channel information such as identity of wireless channel #1, is mentioned); and in response to receiving the request, allocating a wireless channel to the customer premises equipment as selected from the channel selection information (see para [0120] wherein after the spectrum access system 160 determines that use of the wireless channel #1 is acceptable at the subscriber domain 151, via a message to the customer premises equipment 121, the spectrum access system 160 granting use of the wireless channel #1 via a notification to the customer premises equipment 121, is mentioned).
Regarding claim 2, Dhillon et al. teach the method as in claim 1.
Dhillon et al. further teach the method as in claim 1 further comprising: receiving the channel selection information from the wireless base station in response to notifying the wireless base station of the request (see para [0071] wherein via communications 101, the wireless base station 131 receives notification from the spectrum access system 160 that wireless channel #11, wireless channel #12, wireless channel #14, and wireless channel #1, are allocated for use by the wireless base station 131, is mentioned and see para [0119] wherein the request includes allocated channel information such as identity of wireless channel #1, is mentioned and also see para [0070]).
Regarding claim 3, Dhillon et al. further teach the method as in claim 2, wherein notifying the wireless base station of the request includes: communicating identities of multiple wireless channels to the wireless base station (see para [0071] wherein via communications 101, the wireless base station 131 receives notification from the spectrum access system 160 that wireless channel #11, wireless channel #12, wireless channel #14, and wireless channel #1, are allocated for use by the wireless base station 131, is mentioned) and wherein the selected wireless channel is one of the multiple wireless channels (see para [0119] wherein the request includes allocated channel information such as identity of wireless channel #1, is mentioned).
Regarding claim 4, Dhillon et al. further teach the method as in claim 1 further comprising: determining an identity of the selected wireless channel from the channel selection information (see para [0120] wherein the spectrum access system 160 determines that use of the wireless channel #1 being acceptable at the subscriber domain 151, is mentioned) and wherein allocating the selected wireless channel to the customer premises equipment includes: communicating a message through the wireless base station to the customer premises equipment, the message indicating the identity of the selected wireless channel allocated to the customer premises equipment (see para [0120] wherein after the spectrum access system 160 determines that use of the wireless channel #1 is acceptable at the subscriber domain 151, via a message to the customer premises equipment 121, the spectrum access system 160 grants use of the wireless channel #1 via a notification to the customer premises equipment 121, is mentioned and also see para [0121]).
Regarding claim 5, Dhillon et al. further teach the method as in claim 1, wherein the request is transmitted from the customer premises equipment over a first wireless channel to the wireless base station (see para [0119] wherein communicating (via communications 106) a respective request from the customer premises equipment 121 over the wireless communication link 327 through the wireless base station to the spectrum access system 160, is mentioned); and wherein the selected wireless channel allocated to the customer premises equipment is a second wireless channel different from the first wireless channel (see para [0127] wherein in a reverse direction, via communications 103, the tiered service management resource 150 notifies the customer premises equipment 121 of a respective one or more wireless channels (that can include second wireless channel different from the first wireless channel) assigned for use by the customer premises equipment 121, is mentioned).
Regarding claim 7, Dhillon et al. further teach the method as in claim 1, wherein the selected wireless channel is allocated from a tiered hierarchy of wireless channels in which an incumbent user has higher priority rights than the customer premises equipment and wireless base station (see para [0126] wherein via communications 103, the installer 108 installing the customer premises equipment 121 in the subscriber domain 151 communicates wireless spectrum scan information to the tiered wireless management resource 150, is mentioned, also the tiered service management resource 150 learns of the tier assigned to the customer premises equipment 121 via stored subscriber information, is mentioned and also see para [0133]).
Regarding claim 8, Dhillon et al. further teach the method as in claim 1 further comprising: receiving an identity of the wireless base station from the customer premises equipment generating the request for allocation of the wireless channel (see para [0027] wherein the customer premises equipment utilizes the retrieved information to generate and communicate the request message through a wireless base station to the spectrum access system allocating the wireless bandwidth, is mentioned and also see para [0119]).
Regarding claim 9, Dhillon et al. further teach the method as in claim 8, 
further comprising: receiving the identity of the wireless base station from the customer premises equipment during registration of the customer premises equipment with the communication management resource (see para [0027] wherein via formal registration of the customer premises equipment and use of the wireless bandwidth, the spectrum access system confirms grant and further use of the provisionally allocated wireless bandwidth to the customer premises equipment, is mentioned and also see para [0113]).
	Regarding claim 11, Dhillon et al. teach a method (see Abstract and Fig.6) comprising: receiving a request for allocation of a wireless channel from customer premises equipment, the request conveyed through a wireless base station (see Fig.6 and para [0119] wherein communicating (via communications 106) a respective request from the customer premises equipment 121 over the wireless communication link 327 through the wireless base station to the spectrum access system 160, is mentioned); notifying the wireless base station of the request (see para [0071] wherein via communications 101, the wireless base station 131 receives notification from the spectrum access system 160 that wireless channel #11, wireless channel #12, wireless channel #14, and wireless channel #1, are allocated for use by the wireless base station 131, is mentioned); and in response to notifying the wireless base station of the request, receiving channel selection information from the wireless base station (see para [0071] wherein via communications 101, the wireless base station 131 receives notification from the spectrum access system 160 that wireless channel #11, wireless channel #12, wireless channel #14, and wireless channel #1, are allocated for use by the wireless base station 131, is mentioned and see para [0119] wherein the request includes allocated channel information such as identity of wireless channel #1, is mentioned and also see para [0070]), the channel selection information indicating a selected wireless channel for allocation to the wireless base station (see para [0070] wherein the wireless base station 131  communicates with the spectrum access system 160 for allocation of bandwidth such as one or more wireless channels that are subsequently used to provide wireless connectivity to the subscriber domain/customer premises equipment, is mentioned and also see para [0119]).
	Regarding claim 12, Dhillon et al. further teach the method as in claim 11 further comprising: determining an identity of the selected wireless channel from the channel selection information (see para [0120] wherein the spectrum access system 160 determines that use of the wireless channel #1 being acceptable at the subscriber domain 151, is mentioned); allocating the selected wireless channel for use by the customer premises equipment and communicating a message through the wireless base station to the customer premises equipment, the message indicating the identity of the selected wireless channel allocated to the customer premises equipment (see para [0120] wherein after the spectrum access system 160 determines that use of the wireless channel #1 is acceptable at the subscriber domain 151, via a message to the customer premises equipment 121, the spectrum access system 160 grants use of the wireless channel #1 via a notification to the customer premises equipment 121, is mentioned and also see para [0121]).
	Regarding claim 13, Dhillon et al. further teach the method as in claim 11, wherein the request is transmitted from the customer premises equipment over a first wireless channel to the wireless base station (see para [0119] wherein communicating (via communications 106) a respective request from the customer premises equipment 121 over the wireless communication link 327 through the wireless base station to the spectrum access system 160, is mentioned); and wherein the selected wireless channel is a second wireless channel allocated to the customer premises equipment (see para [0127] wherein in a reverse direction, via communications 103, the tiered service management resource 150 notifies the customer premises equipment 121 of a respective one or more wireless channels (that can include second wireless channel) assigned for use by the customer premises equipment 121, is mentioned).
	Regarding claim 14, Dhillon et al. further teach the method as in claim 11, wherein the selected wireless channel is a channel allocated from a tiered hierarchy of wireless channels in which an incumbent user has higher priority rights than the customer premises equipment and wireless base station (see para [0126] wherein via communications 103, the installer 108 installing the customer premises equipment 121 in the subscriber domain 151 communicates wireless spectrum scan information to the tiered wireless management resource 150, is mentioned, also the tiered service management resource 150 learns of the tier assigned to the customer premises equipment 121 via stored subscriber information, is mentioned and also see para [0133]).
Regarding claim 15, Dhillon et al. further teach the method as in claim 11, wherein notifying the wireless base station of the request includes: communicating identities of multiple wireless channels to the wireless base station (see para [0071] wherein via communications 101, the wireless base station 131 receives notification from the spectrum access system 160 that wireless channel #11, wireless channel #12, wireless channel #14, and wireless channel #1, are allocated for use by the wireless base station 131, is mentioned); and wherein the selected wireless channel is one of the multiple wireless channels (see para [0119] wherein the request includes allocated channel information such as identity of wireless channel #1, is mentioned).
Regarding claim 16, Dhillon et al. teach a system (see Abstract and Fig.6) comprising: a communication management resource (see Fig.6, Spectrum Access System 160) in communication with customer premises equipment through a wireless base station (see Fig.6, CPE 121 being in communication with communication management resource/SAS 160 through wireless base station/WBS 131, is mentioned and also see para [0118]), the communication management resource operative to: receive a request for allocation of a wireless channel from customer premises equipment, the request conveyed through the wireless base station (see Fig.6 and para [0119] wherein communicating (via communications 106) a respective request from the customer premises equipment 121 over the wireless communication link 327 through the wireless base station to the spectrum access system 160, is mentioned); receive channel selection information from the wireless base station (see para [0119] wherein the customer premises equipment 121 requests use of the wireless channel #1 over the wireless communication link 327 through the wireless base station and the request includes allocated channel information such as identity of wireless channel #1, is mentioned); and in response to receiving the request, allocate a selected wireless channel to the customer premises equipment as indicated by the channel selection information (see para [0120] wherein after the spectrum access system 160 determines that use of the wireless channel #1 is acceptable at the subscriber domain 151, via a message to the customer premises equipment 121, the spectrum access system 160 granting use of the wireless channel #1 via a notification to the customer premises equipment 121, is mentioned).
	Regarding claim 17, Dhillon et al. further teach the system as in claim 101, the wireless base station 131 receives notification from the spectrum access system 160 that wireless channel #11, wireless channel #12, wireless channel #14, and wireless channel #1, are allocated for use by the wireless base station 131, is mentioned and see para [0119] wherein the request includes allocated channel information such as identity of wireless channel #1, is mentioned and also see para [0070]).
Regarding claim 18, Dhillon et al. further teach the system as in claim 17, wherein the communication management resource is further operative to: communicate identities of multiple wireless channels to the wireless base station (see para [0071] wherein via communications 101, the wireless base station 131 receives notification from the spectrum access system 160 that wireless channel #11, wireless channel #12, wireless channel #14, and wireless channel #1, are allocated for use by the wireless base station 131, is mentioned); and wherein the selected wireless channel is one of the multiple wireless channels (see para [0119] wherein the request includes allocated channel information such as identity of wireless channel #1, is mentioned).
	Regarding claim 19, Dhillon et al. further teach the system as in claim 16, wherein the communication management resource is further operative to: determine an identity of the selected wireless channel from the channel selection information (see para [0120] wherein the spectrum access system 160 determines that use of the wireless channel #1 being acceptable at the subscriber domain 151, is mentioned); and communicate a message through the wireless base station to the customer premises equipment, the message indicating the identity of the selected wireless channel allocated to the customer premises equipment (see para [0120] wherein after the spectrum access system 160 determines that use of the wireless channel #1 is acceptable at the subscriber domain 151, via a message to the customer premises equipment 121, the spectrum access system 160 grants use of the wireless channel #1 via a notification to the customer premises equipment 121, is mentioned and also see para [0121]).
	Regarding claim 20, Dhillon et al. further teach the system as in claim 16, wherein the request is transmitted from the customer premises equipment over a first wireless channel to the wireless base station (see para [0119] wherein communicating (via communications 106) a respective request from the customer premises equipment 121 over the wireless communication link 327 through the wireless base station to the spectrum access system 160, is mentioned); and wherein the selected wireless channel allocated to the customer premises equipment is a second wireless channel (see para [0127] wherein in a reverse direction, via communications 103, the tiered service management resource 150 notifies the customer premises equipment 121 of a respective one or more wireless channels (that can include second wireless channel) assigned for use by the customer premises equipment 121, is mentioned).
Regarding claim 22, Dhillon et al. further teach the system as in claim 16, wherein the selected wireless channel is a channel allocated from a tiered hierarchy of wireless channels in which an incumbent user has higher priority rights than the customer premises equipment and wireless base station (see para [0126] wherein via communications 103, the installer 108 installing the customer premises equipment 121 in the subscriber domain 151 communicates wireless spectrum scan information to the tiered wireless management resource 150, is mentioned, also the tiered service management resource 150 learns of the tier assigned to the customer premises equipment 121 via stored subscriber information, is mentioned and also see para [0133]).
	Regarding claim 23, Dhillon et al. further teach the system as in claim 16, wherein the communication management resource is further operative to: receive an identity of the wireless base station from the customer premises equipment generating the request for allocation of the wireless channel (see para [0027] wherein the customer premises equipment utilizes the retrieved information to generate and communicate the request message through a wireless base station to the spectrum access system allocating the wireless bandwidth, is mentioned and also see para [0119]).
Regarding claim 24, Dhillon et al. further teach the system as in claim 23, wherein the communication management resource is further operative to: receive the identity of the wireless base station from the customer premises equipment during registration of the customer premises equipment with the communication management resource ((see para [0027] wherein via formal registration of the customer premises equipment and use of the wireless bandwidth, the spectrum access system confirms grant and further use of the provisionally allocated wireless bandwidth to the customer premises equipment, is mentioned and also see para [0113).
Regarding claim 26, Dhillon et al. teach computer-readable storage hardware having instructions stored thereon, the instructions, when carried out by computer processor hardware, cause the computer processor hardware  (see Abstract, Fig.6 and para [0045]) to: receive a request for allocation of a wireless channel from customer premises equipment at a communication management resource, the request conveyed through a wireless base station (see Fig.6 and para [0119] wherein communicating (via communications 106) a respective request from the customer premises equipment 121 over the wireless communication link 327 through the wireless base station to the spectrum access system 160, is mentioned); at the communication management resource, receive channel selection information from the wireless base station (see para [0119] wherein the customer premises equipment 121 requests use of the wireless channel #1 over the wireless communication link 327 through the wireless base station and the request includes allocated channel information such as identity of wireless channel #1, is mentioned); and in response to receiving the request, allocate a selected wireless channel to the customer premises equipment as indicated by the channel selection information (see para [0120] wherein after the spectrum access system 160 determines that use of the wireless channel #1 is acceptable at the subscriber domain 151, via a message to the customer premises equipment 121, the spectrum access system 160 granting use of the wireless channel #1 via a notification to the customer premises equipment 121, is mentioned).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dhillon et al. (US Pub. No: 2020/0187098 A1) in view of KHAWER et al. (US Pub. No: 2021/0234964 A1).
	Regarding claims 6 and 21, Dhillon et al. teach the method/system as in claims 5/20 respectively.
	Dhillon et al. is silent in teaching the method/system as in claims 5/20 further comprising/wherein the communication management resource is further operative to: subsequent to allocation of the second wireless channel to the customer premises equipment: receiving a heartbeat request from the customer premises equipment, the heartbeat request requesting permission to continue using the second wireless channel and in response to receiving the heartbeat request, communicating a heartbeat response to the customer premises equipment.
	However, KHAWER et al. teach a method/system (see Abstract & Fig.5) comprising subsequent to allocation of the second wireless channel to the customer premises equipment: receiving a heartbeat request from the customer premises equipment, the heartbeat request requesting permission to continue using the second wireless channel and in response to receiving the heartbeat request, communicating a heartbeat response to the customer premises equipment (see Fig.5 and para [0042] wherein a customer that owns or operates base station 525-527 that is registered with an SAS 515 and has been granted access to one or more channels of a shared spectrum to provide wireless connectivity, is mentioned and the SAS 515 increments a usage of a connection between the base station 525-527 and the SAS 515 in response to the SAS receiving information (such as a heartbeat message) indicating that the base station 525-527 has an active connection with the SAS 515 during the service time interval, is mentioned).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method/system of Dhillon et al. to include subsequent to allocation of the second wireless channel to the customer premises equipment, receiving a heartbeat request from the customer premises equipment, the heartbeat request requesting permission to continue using the second wireless channel and in response to receiving the heartbeat request, communicating a heartbeat response to the customer premises equipment, disclosed by KHAWER et al. in order to provide an effective mechanism for a spectrum access system (SAS) that efficiently implements a flexible charging mechanism that determines a time duration that one or more Citizens Band Service Devices are registered with, and therefore under the control of, the SAS for providing wireless connectivity to the users in wireless communication system.
7.	Claims 10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Dhillon et al. (US Pub. No: 2020/0187098 A1) in view of Singh (US Pub. No: 2019/0124665 A1).
	Regarding claims 10 and 25, Dhillon et al. teach the method/system as in claims 1 and 16.
Dhillon et al. is silent in teaching the method/system as in claims 1 and 16,
wherein the channel selection information load balances wireless communications conveyed from multiple instances of/multiple customer premises equipment through the wireless base station to a remote network.
	However, Singh teaches a method/system (see Abstract and Fig.9), wherein the channel selection information load balances wireless communications conveyed from multiple instances of/multiple customer premises equipment through the wireless base station to a remote network (see para [0099] wherein the base station controller 140 can be configured to communicate with the spectral controller 135 to determine whether or not the subsequent reallocation of wireless channels is permissible, is mentioned, also see para [0100] wherein subsequent to de-allocation and reallocation, wireless base station 120-1 is assigned and allocated wireless channel #1, #2, #5, #7 to accommodate its heavy load of 100 devices, is mentioned and also see para [0087]).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method/system of Dhillon et al. to have the channel selection information load balancing wireless communications conveyed from multiple customer premises equipment through the wireless base station to a remote network, disclosed by Singh in order to provide an effective mechanism for efficiently providing expanded allocation control capability in a network environment to support more efficient use of available wireless channels and also avoiding interference among the usage of wireless channels in wireless communication system.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Sevindik et al. (US Pub. No: 2020/0267563 A1) disclose methods and systems for allocating frequency spectrum or channels to CBSDs, to reduce electromagnetic interference while optimizing CBSD devices coverage in wireless communication system.
	Sevindik et al. (US Pub. No: 2020/0077457 A1) disclose a communication system to provide control and data channels from different wireless stations to a mobile communication device. 
9.	Any response to this office action should be faxed to (571) 273-8300 or mailed To:
		Commissioner for Patents,
                      P.O. Box 1450
                     Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on Mon-Fri 10:00 AM - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/          Examiner, Art Unit 2477                                                                                                                                                                                              	9/28/2022